Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 183} Beyond a reasonable doubt, Grady Brinkley committed armed robbery of Rick’s City Diner and, several weeks later, killed Shantae Smith. I would affirm the convictions in this case. I write separately because the evidence does *260not support a conclusion that the murder of Smith was an aggravated murder. I would reverse the convictions on the capital specifications and remand the cause for resentencing.
{¶ 184} I have no sympathy for Brinkley; he heinously murdered his girlfriend, and he should be punished accordingly and appropriately. A majority of this court has affirmed his sentence of death, apparently concluding death to be a just sentence. Our system requires more; it requires proof beyond a reasonable doubt.
{¶ 185} Inmate Samuel Miller testified that Brinkley had planned to flee to Chicago to avoid trial on the City Diner robbery charge. Miller also testified that Brinkley had planned to kill Smith before he left town because she was dating another man. Brinkley did not link his plan to leave town and his plan to kill Smith during his discussions with Miller, and no other evidence links the two events. That they both happened, and that they could be related, does not prove beyond a reasonable doubt that Brinkley killed Smith to escape detection, arrest, or punishment for another offense. R.C. 2929.04(A)(3). Although it is possible to “reasonably conclude” that Brinkley killed Smith to escape detection, it is at least as likely that he killed her because he was angry about her perceived unfaithfulness. I need more than a reasonable conclusion before I am comfortable affirming a sentence of death; I need proof beyond a reasonable doubt.
{¶ 186} The other capital specification is even weaker. After Brinkley killed Smith, he took her ATM card and her winter coat. According to the majority, these actions transform a murder into an aggravated felony murder. The ATM card has no intrinsic value; it is not even worth the less-than-a-penny plastic it is made of. The coat has some limited value — enough, as it turns out, to allow this court to uphold a capital specification.
{¶ 187} Brinkley did not kill Smith in order to rob her or while attempting to rob her. If he had, I would likely vote to affirm the felony-murder capital specification. Appropriately punishing criminals who kill during the commission of a felony is what the felony-murder aggravating circumstance exists to accomplish. See State v. Murphy (2001), 91 Ohio St.3d 516, 561, 747 N.E.2d 765 (Pfeifer, J., dissenting). Brinkley, however, did not kill Smith during the commission of a felony; he killed her and then took her valueless ATM card and her cheap winter coat. “When petty theft * * * elevates a murder to a felony-murder capital offense, I believe a death sentence is not appropriate.” State v. Carter (2000), 89 Ohio St.3d 593, 611, 734 N.E.2d 345 (Pfeifer, J., concurring). I cannot with a good conscience affirm a sentence of death based on the facts in this case. I affirm in part and dissent in part.
Julia R. Bates, Lucas County Prosecuting Attorney, J. Christopher Anderson, and Brenda J. Majdalani, Assistant Prosecuting Attorneys, for appellee.
Jeffrey M. Gamso and Spiros P. Cocoves, for appellant.